Title: To James Madison from William A. Burwell, 14 December 1805
From: Burwell, William A.
To: Madison, James


          
            Dr Sir,
            Richmond December 14th 1805
          
          I take the liberty of naming the Lynchburg Star as a fit paper for the publication of the Laws of the UStates. Its character is decidedly Republican, Situation central, & circulation extensive in the western parts of the State; If these circumstances were not Sufficient to recommend the Star, I would add, that the Editor, is a man of Talents, & means to devote himself to the diffusion of information among the people; Be assur’d if this application is improper, it is not So meant by me.
          Shortly after we Separated last summer I experienced, a most severe indisposition, & though engaged, in my duty on the L.—. my health is far from being perfectly reestablis’hd. There are still intervals of debility, & indisposition, which indicate the necessity of attention to my constitution. Present my respects to your family, & yourself accept my gratitude, for your uniform civility.
          
            Wm. A Burwell
          
        